Meulen C. J.
delivered the opinion of the Court at the adjournment in August following.
The opinion we have formed in this case renders it unnecessary for us to make any discrimination between that portion of the tax *410which was assessed on the real estate of the intestate, and that which was assessed on the personal. We decide the cause upon the construction of the eighth section of the act incorporating the town of Cumberland. The first section distinctly describes the divisional line between that town and North Yarmouth, subject only to such variation as might be made in virtue of the eighth section. The language of that is to be carefully considered. The intestate, within ninety days, elected to belong to North Yarmouth, and filed his certificate with the Secretary of State accordingly ; and the only question is whether this election was merely personal, continuing him an inhabitant, and his lands a part, of the town of North Yarmouth, during his life only, or whether it constituted a permanent change of the division line, as described in the first section. And we are all of opinion that such line was permanently changed by such election, so far as that election extended. Several reasons have readily conducted us to this conclusion.
1. The language of the eighth section dictinctly indicates this-It provides that by the election which any adjoining owner of lands within the ninety days should make, he and his lands were to belong to the elected town, without any limitation of time. When once belonging to North Yarmouth by his election, the intestate could not, by his own act, dissolve his connexion with one town, and constitute himself an inhabitant, and his lands a part, of another town. Such an effect must be produced by an act of the legislature. If his death could have such an effect, for the same reason he might have made a second election, and return to Cumberland. But surely the legislature could never have intended such a succession of changes in the division line, as would be the consequence of adopting the construction of the town of Cumberland. The deaths of all the owners of lands adjoining the line described in the first section, might for half a century keep that line in fluctuation and uncertainty.
2. Unless permanency was intended, why should the privilege of election have been limited to ninety days ? And why should a certificate of such election, and a description of the lands of the person electing, have been required to be deposited in the Secretary’s office, unless for the purpose of showing to all concerned the ultimate course *411and position of the lino, at the end of the ninety days, during which it was liable to alteration ?
3. Again, unless a permanent line was to be established by the elections which might be made, why was this privilege of election confined to those whose lands adjoined the line described in the first section ?
4. Again, one half of the highway adjoining the division line, as the same should be after such election, was to belong to each town; but how is it to be owned, and to which town does it belong, if such election is only personal and temporary ?
Tiie case of Kingsbery v. Slack & al. cited by defendant, was different from this. A single individual was annexed to another town, from considerations merely personal in their character, and there was no description of his estate. Both these circumstances were the professed grounds of the decision. The argument of the counsel founded on the words “ forever belong,” “ forever after,” “ they and their successors,” &c. used in several acts of incorporation or annexation, seems to have little weight. In the act in question, the word “ belong” is used, and without limitation; and in such case it seems to mean as much as though the word “ forever” was connected with it. The case of Dillingham v. Burgess bears no resemblance to the present. The language of the act in that case will admit of no other construction than that which was given. Personal convenience, and a spirit of accommodation, dictated the provision. We perceive no error in the record and proceedings before us.
Judgment affirmed, icith costs for the defendant in error„